Black, J.
This was an action of debt, in which the plaintiff below claimed and recovered $175. Proof was offered by the defendant, and rejected, to show that the plaintiff’s son had been employed as her agent to collect this debt; and that he had declared to a witness that it was all paid but $100.
Words spoken by an agent, when he is about the doing of some act within the scope of his delegated authority, are evidence against the principal, because the words are part of the act, and tend to explain or characterize it. But naked declarations, which are not part of any res gesta, are not admissible. They are mere hearsay, like words spoken by a stranger. In this case the declarations of the agent were not made in any sort of connexion with the performance of his duties as agent. The evidence was rightly rejected.
Judgment affirmed.